DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subaru (webpage http://subarupower.com/products/engines/v-twin-series-features-benefits/, June 7, 2019, retrieved from Internet Archive Wayback Machine https://web.archive.org/web/20190607140056/http://subarupower.com/products/engines/v-twin-series-features-benefits/ on June 14, 2022) in view of US 5,911,211 to Uchida further in view of US 2018/0118317 A1 to Ochiai et al. (Ochiai).
In reference to independent claim 1, Subaru discloses:
An OHV engine (see Subaru) comprising: 
V-shaped banks (see Fig. 1); 
a crank shaft (see Fig. 1); 
a cam shaft connected to the crank shaft (see Fig. 1); and 
a power transmission supported by the cam shaft (see Fig. 1).

    PNG
    media_image1.png
    474
    601
    media_image1.png
    Greyscale

Subaru is silent regarding a mechanical supercharger located between the V-shaped banks to be driven based on an output from the crank shaft; and the power transmission connecting the crank shaft and the mechanical supercharger with each other in order to transmit an output from the crank shaft to the mechanical supercharger.
	Uchida discloses a similar V-type internal combustion engine (see Fig. 2).  The engine of Uchida further includes a mechanical supercharger (48) located between the V-shaped banks (24, 26) to be driven based on an output from the crankshaft (38) (see col. 4 at lines 54-57).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Subaru to add a mechanical supercharger between the V-shaped banks as superchargers are well-known devices used to boost the intake air, thus increasing the volume of air supplied to the combustion chambers and increasing power output (see col. 1 at lines 11-18).  Furthermore, placing the supercharger between the cylinder banks has an additional benefit of reducing the engine profile (see col. 1 at line 18 to col. 2 at line 3).
	Ochiai teaches a similar V-type internal combustion engine (see [0022]-[0023]).  The engine (400) of Ochiai also includes a supercharger (4), which is driven by the output of the crankshaft (33).  Ochiai further teaches that the crankshaft, supercharger and camshaft are mechanically coupled via the power transmission (see [0113]).
	It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the engine of Subaru as previously modified by Uchida to couple the crankshaft, camshaft and supercharger so that the crankshaft drives both the supercharger and camshaft in a system while the overall system size is minimized.
In reference to dependent claim 2, Subaru further discloses the power transmission includes a gear mechanism (see Fig. 1).
In reference to dependent claim 3, Subaru further discloses the gear mechanism (see Fig. 1) has a gear ratio not greater than a predetermined value.  Because the engine of Subaru includes a system of gears, there is necessarily a gear ratio, which does not exceed a desired limit, i.e. the ratio is not infinite and thus must be less than a limit.
In reference to dependent claim 6, a cylinder head, a spark plug and an oil cooling path in the cylinder head are all well-known in the internal combustion engine art.
In reference to dependent claim 7, Subaru further discloses the V-shaped banks include two cylinders (see Fig. 1).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art of record does not disclose or teach an idle gear connecting a first gear rotatably supported by the camshaft and a second gear provided on a rotation shaft of the mechanical supercharger.  Regarding claim 5, the prior art of record does not disclose or teach two cylinders of the V-shaped banks that are each offset with respect to a center of  the crankshaft on an anti-thrust side of the two cylinders in a direction of rotation of the crank shaft and the mechanical supercharger located between the V-shaped banks is offset with respect to the center of the crankshaft on the anti-thrust side of the two cylinders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799